Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/424493 filed May 29, 2019. Claims 1, 3-4 and 6-18 are currently pending and have been considered below.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Matter 1: Location of the single groove
	Species A- claim 2
		Species B- claim 5
	Matter 2: Number of grooves
		Species A- claim 3
		Species B- claims 4 and 6-10
	Matter 3: Overlapping of the grooves
		Species A- claim 7
		Species B- claim 8
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
claim 1 is generic to matters 1 and 2 and claim 6 is generic to matter 3. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and B in matters 1, 2 and 3 lack unity of invention because the species do not share the same or corresponding technical feature, and the features they do share are not special technical features as they does not make a contribution over the prior art in view of Fengli et al. (CN 105803389, submitted by Applicant on 5/29/2019).  Fengli et al. discloses a mask plate having a number of grooves on either side of the plate (see figure 3).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	Applicant’s response filed January 10, 2021 is incomplete because it only addresses one of the three matters discussed above. Therefore a new oral election has been made.
During a telephone conversation with Fei Shen on March 22, 2021 a provisional election was made without traverse to prosecute the invention of matter 1 species A, matter 2 species B, and matter 3 species A, corresponding to claims 2, 4, 6-10 and 7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3 and 8 are withdrawn from further consideration by 

Claim Interpretation
Claim 6 recites “wherein the shield portion has an evaporation surface facing to an evaporation source and a glass surface facing away from the evaporation surface”. A careful reading of the specification has indicated that the mask is made of metal, and there is no indication of any layer of glass material present on the mask. Therefore, due to the fact that the “evaporation surface” is referred to as such because it faces the evaporation source, it is presumed that the “glass surface” is understood to be a surface facing a glass substrate, rather than a surface made of glass material. 

Claim Objections
Claim 11 is objected to because of the following informalities:  the claim recites “wherein the groove has a cross section with a shape of polygonal or circular or elliptical” which is grammatically incorrect. It should read similarly to “with a shape that is polygonal, circular or elliptical”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-7, 9 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US 2015/0101536).
Regarding claim 1: Han discloses a mask assembly (500) including a number of masks (200) that have pattern parts (220) that are sub-masks which include patterns (210) that are evaporation zones and solid portions which are shield portions (see figure 1), in which the solid portion of the masks (200) have grooves (211) on the upper surface and a supporter surface (300) on the back side also having grooves (211) (pars. 44-46, 110, figures 1, 8, 9). 
Regarding claim 4: Han discloses a number of grooves, at least two for each coupling point (P) (see figures 8-9). 
Regarding claim 6: Han discloses a supporter surface (300) which faces an evaporation source (410) and a mask surface which faces a substrate (S) formed from glass (par. 4) such that it is a glass surface, where both the upper surface and lower supporter surface (300) have grooves (211) (figures 9, 15). 
Regarding claim 7: Han shows that the grooves (211) in the upper and lower surfaces indeed overlap (figure 9). 
Regarding claim 9: Han shows that the depth of each groove (211) is equal (see figures 9-11). 
Regarding claim 11: Han shows that the grooves (211) have a polygonal cross section (see figures 9-11).
Regarding claim 12: Han shows that the masks (200) can have a first centerline and a second perpendicular centerline, each mask (200) having a number of sets of pattern parts (220) such that every 
Regarding claim 13: Han shows that the pattern parts (220) are located on the same side of one of the centerlines and have their shield portions facing away from the centerline (see annotated figure 4 below).
Regarding claim 14: Han shows that the masks (200) can be considered to have a plurality of subsets of pattern parts (220) on the same side of a centerline, each subset including two adjacent pattern parts (220) where their shield portions are disposed opposite to each other (see annotated figure 4 below).
[AltContent: textbox (Opposing shield portions)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shield portion facing upwards, away from centerlines)][AltContent: textbox (Evaporation zone)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Pattern part)][AltContent: arrow][AltContent: oval][AltContent: textbox (Mask)][AltContent: textbox (Centerline 2)][AltContent: textbox (Centerline 1)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    533
    270
    media_image1.png
    Greyscale


Regarding claims 15-16: Han shows that the masks (200) can have multiple rows of pattern parts (220) where pattern parts (220) located on the same side of a centerline have their shield portions facing away or toward the centerline, and where the masks (200) can be considered to have a plurality of subsets of pattern parts (220) on the same side of a centerline, each subset including two adjacent pattern parts (220) where their shield portions are disposed opposite to each other (see annotated figure 4 above as well as figure 1). 
Regarding claim 17: Han shows that the pattern parts (220) are symmetric about the two centerlines of the masks (200) (see figure 4).
Regarding claim 18: Han discloses that the assembly (500) further includes a mask frame (100) to which the masks (200) are fixed (par. 44, figures 1 and 3-8). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claims 1, 4, 6-7, 9 and 11-18 above.
Regarding claim 10: Han fails to explicitly disclose the depth of the grooves in relation to the thickness of the mask (200). However, Han discloses that the grooves (211) are meant to accommodate fixing pins (50) that have been pressed to be spread into the groove patterns such that they do not protrude higher than the grooves (pars. 105-110, figure 9), and thus both the size and elasticity of the fixing pin, as well as the depth of the grooves (211) in relation to the thickness of the mask are result effective variables which must be optimized to allow for the compressed pins (50) to fit perfectly into the grooves (211). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the depth of the grooves and thickness of the mask body such that the depth is equal to or greater than half the thickness of the mask body because optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al. (US 2015/0040826) teaches a mask which has grooves in the openings (see figure 8). Yotsuya et al. (US 2005/0211981) teaches grooves formed in the underside of a mask (figure 7). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.K/
Stephen KittExaminer, Art Unit 1717
3/24/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717